Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                          FILED
regarded as precedent or cited before                        Mar 06 2012, 8:42 am
any court except for the purpose of
establishing the defense of res judicata,                           CLERK
                                                                  of the supreme court,
collateral estoppel, or the law of the case.                      court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEES:

DARREN BEDWELL                                     PHYLLIS J. GARRISON
Marion County Public Defender                      Wishard Health Services
Indianapolis, Indiana                              Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE CIVIL                         )
COMMITMENT OF M.B.,                                )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )      No. 49A02-1106-MH-505
                                                   )
WISHARD HEALTH SERVICES,                           )
MIDTOWN COMMUNITY MENTAL                           )
HEALTH CENTER,                                     )
                                                   )
       Appellee-Petitioner.                        )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Gerald Zore, Judge
                              Cause No. 49D08-0204-MH-404



                                          March 6, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                 Case Summary and Issue

       M.B. was involuntarily committed to Midtown Community Mental Health Center, a

Wishard Health Services’ health center. M.B. raises one issue for our review: whether the

evidence is sufficient to find him “gravely disabled” as defined by Indiana Code section 12-

7-2-96. Concluding the evidence is sufficient, we affirm.

                               Facts and Procedural History

       Between 2007 and 2009, M.B. was committed several times to different state

hospitals. In July 2009, Midtown filed a petition for involuntary commitment of M.B. and

the trial court entered a commitment order. On September 1, 2010, the trial court continued

the regular commitment without hearing. Since September 2010, M.B. has been an

outpatient living in Beacon House, a recovery home for people coming out of incarceration.

In April 2011, M.B. filed a motion for hearing for review or dismissal of regular

commitment, and the court held a hearing in May 2011. The trial court found M.B. suffered

from schizophrenia and was gravely disabled as defined in Indiana Code section 12-7-2-96,

and it continued M.B.’s commitment. Additional facts will be supplied as necessary.

                                 Discussion and Decision

                                  I. Standard of Review

       Indiana Code section 12-26-2-5(e) provides the trial court standard for involuntary

commitment:

       (e) The petitioner is required to prove by clear and convincing evidence that:
              (1) the individual is mentally ill and either dangerous or gravely
              disabled; and
              (2) detention or commitment of that individual is appropriate.


                                             2
       When reviewing an order for commitment, this court considers only the evidence

favorable to the judgment and all reasonable inferences drawn therefrom. In re Commitment

of Bradbury, 845 N.E.2d 1063, 1065 (Ind. Ct. App. 2006). We will not reweigh the evidence

or judge the witnesses’ credibility. Id. If a reasonable person could have concluded

commitment was appropriate under the statute, the order must be affirmed, even if other

reasonable conclusions are possible. Id.

                              II. Sufficiency of the Evidence

       M.B. argues the trial court lacked sufficient evidence to find him gravely disabled.



       “Gravely disabled”. . . means a condition in which an individual, as a result of
       mental illness, is in danger of coming to harm because the individual:
       (1) is unable to provide for that individual’s food, clothing, shelter, or other
       essential human needs; or
       (2) has a substantial impairment or an obvious deterioration of that individual’s
       judgment, reasoning, or behavior that results in the individual’s inability to
       function independently.

Ind. Code § 12-7-2-96.

       M.B. contends the evidence only established that he was previously “gravely

disabled,” and that without evidence of being presently “gravely disabled” the evidence is

insufficient. The evidence presented consisted of the testimonies of Dr. Mukesh Desai and

M.B. Dr. Desai, a psychiatrist who began seeing M.B. in 2008 as a patient, testified he

believed M.B. should stay under commitment because he did not think M.B. would be able to

function outside of, at a minimum, a semi-structured environment, such as the recovery house

he had recently been staying at, the Beacon House. Specifically, Dr. Desai noted M.B.’s


                                              3
memory problem, unpredictable behavior, and tendency to drink alcohol as problems that

would likely arise if M.B. left a structured environment. The structure provided at Beacon

House includes medication monitoring, regular visits from case managers, monthly contact

with a physician, an alcohol-free environment, alcoholics anonymous meetings, and an 11

p.m. curfew. Further, Dr. Desai testified that when M.B. previously attempted to gain more

independence, it was difficult for M.B. to maintain sobriety, and that without sobriety, “the

Schizoaffective Disorder is going to come back with full swing whether he takes his

medications or not.” Transcript at 12.

       Regarding M.B.’s medications, Dr. Desai was asked “is there evidence that he would

not take his medications?” Id. at 9. Dr. Desai answered “[b]ased on the past history, I’m

very concerned. And, he will mix it with alcohol. He’s done that repeatedly in the past.

And, the cocaine use, he’s venerable [sic] to the influence by [sic] others . . . .” Id. M.B.’s

behavior did improve while staying at Beacon House.            He was properly taking his

medications and stayed sober during his time there. However, when asked if M.B. could

maintain the behavior he exhibited while staying at Beacon House if he moved out of the

structure provided for him there, Dr. Desai replied, “[n]o.” Id. at 18. Based on the evidence

supporting the trial court’s judgment, a reasonable person could conclude M.B. is “gravely

disabled” as defined by Indiana Code section 12-7-2-96. The evidence sufficiently shows

M.B.’s mental illness makes him unable to function independently and he would be in danger

of coming to harm if no longer committed.




                                              4
                                        Conclusion

       A reasonable person could conclude M.B., as a result of mental illness, is in danger of

coming to harm if no longer committed because he is unable to function independently. We

therefore affirm.

       Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                              5